Women in Turkey (debate)
The next item is the report by Mrs Bozkurt, on behalf of the Committee on Women's Rights and Gender Equality, on women's role in the social, economic and political life in Turkey.
rapporteur. - (NL) Mr President, Commissioner, ladies and gentlemen, in two days' time, it will be Valentine's Day, day of love and affection. I could not imagine a nicer Valentine's present for women in Turkey than the adoption, tomorrow, of the report on women's rights.
There are 40 million women in Turkey. They want to be given the opportunity of developing and improving their living conditions. My report alone will not be able to bring this about, but it is a means for the women and the women's movement in Turkey to claim their rights in respect of their husbands and their fathers, the Turkish Government, but also the European Union.
My report is building on last year's findings. I have taken note of what has happened since then and what has not. Legislation, by and large, is now as it should be, even though a few things still need to be done in that area. The second step is creating a framework in which legislation can be implemented, that is to say sufficient funds and a well-trained government apparatus, with a government that shows sufficient commitment and is not afraid of making that commitment public. Only if the second step has been taken can we move on properly to the third step, when women notice improvement in their daily lives - a step which we have not yet reached. People are still working very hard on step two, and that is why women are still seeing little in the way of practical improvements to date, although the government is committed. Whilst two years ago, women's rights were not yet really an issue, these days, Prime Minister Erdogan opens nearly every speech with it. The different ministries too devote more attention to women's rights. Our report of last year has contributed to this, and we in this House should be proud of this.
There are also better government instructions to officials and police on how to deal with women's rights. The police and the army are being trained and memos contain clear instructions for ministries and municipalities. These instructions, which are desperately needed, focus on blood feuds and violence against women. Indeed, the number of sentences that have been passed with regard to blood feuds is still giving a mixed picture. Some judges are tougher in their sentencing, while others are more lenient. This has got to stop.
The report also contains other areas that need attention. Fighting violence against women must be priority number one in government policy for women. More refuge centres must be created which I intend to visit so as to monitor whether these places of safety meet the quality requirements. This year, a committee on women's rights and gender equality must be set up in the Turkish Parliament. A committee of this kind is indispensable if legislation is to take real account of gender issues, and is also an important and essential interlocutor for the European Parliament and the Council of Europe's Parliamentary Assembly. More objective and accurate data are needed about the situation of women in Turkey, particularly in relation to violence, illiteracy and discrimination. Fortunately, this is an area that is being addressed by Turkey and the Commission together. Finally, there is a need for proper anti-discrimination policy if women are to be given full access to education and the labour market.
I should like to make a brief comment about one compromise amendment that has been jointly tabled by the European People's Party, the Socialists, the Liberals and the European United Left, and about which I am sure you have received a huge number of letters. It is about the use of the words 'Kurdish minority' in the report. Kurds themselves, as well as the Turkish Government, have indicated that they have difficulty accepting these words. In order to avoid confusion, we have now decided to say that all women, irrespective of their race, language, origin, religion or political persuasion, must have access to women's rights programmes. In this light, I would urge you to support the compromise amendment.
Ladies and gentlemen, 2007 will be an important test for Turkey to see how seriously this country is taking women's emancipation. That country has parliamentary elections coming up in November. Far too few women are taking part in politics at the moment. It is not that they are not there. Only two weeks ago, I spoke with women of nearly all political parties, but their names are not yet included in the electoral lists. How Turkey solves this, is up to Turkey. If, however, the political participation of women does not increase, then Turkey will not be able to say that it did not know what to do. The report contains suggestions, including temporary measures of positive discrimination. Temporary, because I am convinced that once women become more visible in politics, this will have a snowball effect. Girls need role models so that they can see that they too may be able to carve out a career in politics.
I am hopeful for women in Turkey. The country is moving in the right direction, but should not backpedal. This is why I would make a plea for accelerating the implementation of reforms, and also for actually carrying them out. The accession negotiations with the EU can work as a catalyst in this respect. I hope that our report will be able to do its bit. I would like to thank you all for your support in advance. I am persuaded that the women in Turkey will also be indebted to you.
Member of the Commission. Mr President, first, I would like to congratulate Parliament and you, Mrs Bozkurt, on the report. It is an accurate and carefully balanced description of the situation as regards women's rights in Turkey and it is also a valuable contribution to the debate on women's role in the social, political and economic life of the country.
There has indeed been progress in the area of women's rights: legislation has been passed; an Advisory Board on the Status of Women has been established; an official circular has been issued by the Prime Minister, instructing the administration to deal with domestic violence; a joint EU-Turkey project is setting up a database on violence against women; and the 'Let's go to school, girls' campaign has resulted in the enrolment of 177 000 girls in school. All this is positive and is acknowledged in the report.
However, we also very much share your concerns as regards women's rights in Turkey. Women's participation in the labour market, political representation of women, education for girls and violence against women are areas of main concern and we concur with the thrust of the analysis and recommendations of the report.
Low levels of participation by women and low employment rates, together with the large size of the informal economy, represent a major employment policy challenge.
We also agree that political participation by women in Turkey is dramatically low and that important efforts have to be made to deal with this issue. In addition, we cannot agree more with the importance education has for the economic independence of women.
You will know that gender equality is a major theme in the context of the political criteria. That is why the Commission follows all these issues closely as part of its regular monitoring. We also cover them in the context of the negotiations.
We report regularly on the situation in the annual progress reports. Inadequacies are also raised in our bilateral monitoring meetings with the Turkish authorities.
In the framework of our pre-accession assistance, the Commission also funds a number of projects aimed at promoting women's rights. Particular emphasis is given to violence against women. In 2007 we will support the establishment of eight shelters for women who have been subject to domestic violence.
Gender equality is also given a high priority within the civil society dialogue between the EU and Turkey. This dialogue aims at improving mutual knowledge and understanding. Several projects have already been funded, including some involving women's NGOs.
The Commission will continue to promote actively non-discrimination against women in all areas of life. This will include future projects. We will also continue to encourage civil society initiatives aimed at increasing public awareness, such as the 'Stop the Violence Against Women' campaign.
on behalf of the PPE-DE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, I am grateful to our rapporteur for her work, and I welcome the lively and fruitful debate that took place within the committee responsible on women's role in the social, economic and political life in Turkey.
I should like to make three points in connection with this debate. Firstly, there is still some misunderstanding in terms of the difference between the simple act of debating the role of women in Turkey and that of concluding from the debate whether Turkey can or cannot join the European Union. This merging of the two does not help us to focus on the role of women in Turkey, which is an issue in itself. In this House, we regularly debate the role of women in Afghanistan, the Maghreb and Africa, without Afghanistan, the Maghreb or Africa necessarily being called on to become members of the European Union. The same applies to Turkey.
From this perspective, I also call on our counterpart from the Council of Europe to demonstrate responsibility and to conduct a dialogue with Turkey as a Member State of the Council of Europe. I call on my fellow Members to continue to focus on the role of women in Turkey.
We, as women, represent added value for the common good of society; we bring about peace, we have knowledge to share and a special kind of wisdom to pass on, wherever we are, including in Turkey.
Secondly, the debate on the role of women in Turkey reminds the EU Member States of their own responsibilities. How can we lecture Turkey when we are incapable of fulfilling our duties in our own countries? We will only be able to criticise Turkey when we are ready to criticise ourselves. So let us not pretend to sermonise.
Thirdly, we cannot tackle the situation of women by disregarding the role of men. The fact is that no one dares mention this obvious fact which, politically-speaking, is a very accurate one, but men also have a very important role to play where gender equality is concerned.
During our meeting in Istanbul, Prime Minister Erdogan clearly confirmed his opposition to violence against women. I called on him to express himself publicly on this matter and to set a good example to Turkish men. It is not enough to be deeply convinced that violence is not a solution; he has to say it out loud, bolstered by his political reputation.
That is why I am repeating my call to Mr Erdogan from this Chamber. Take a public stand against violence against women, including in your country. Mr Erdogan, set a good example of which men can be proud; we can then take a step forward together and improve the situation of women in your country.
on behalf of the PSE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, I want to say 'thank you' to Mrs Bozkurt for having now presented the second report on behalf of the women's committee and for her very judicious and expert approach to the subject. The possibility of Turkey joining the European Union means that we in this House must give pride of place to respect for human rights - and in this specific instance women's rights as an integral element in them - as an indispensable precondition for its accession.
Speaking as a member of the Socialist Group in the European Parliament, I see three great blocks on which work is urgently needed. The first is education and the world of work; the unfortunate fact is that the presence of women on the labour market has decreased from 35% in 1998 to 25% today, even though there are hopeful signs in some areas - in the number of women practising as lawyers and physicians, for instance - but, if the Lisbon Strategy's targets, which include 60% participation of women in the labour market, are to be met, none of this fits together, and, if Turkey wants to be a candidate, it has to be well aware of that. Education is a key to bringing about development and change; unfortunately, particularly in eastern Turkey, a very large number of women are still excluded from it, and 25% of them are still illiterate.
More also needs to be done - and as a matter of urgency - where the combating of violence is concerned. Mr Erdoğan has committed himself to more being done on this front, but that is far from enough; the establishment of women's refuges would be another step in the right direction, and the public debate on violence against women and 'honour crimes' must go on.
Finally, I have an appeal to make in relation to the Turkish elections; it is that there has to be discussion of quotas if Turkey is to continue to make progress. The existing level of women's participation in parliamentary life - 4% at the national level and 1% in the municipalities - is unsustainable, so urgent action, including such things as a quota system, needs to be taken to deal with this, and that will do a great service not only to women but also to cooperation between Europe and Turkey.
on behalf of the ALDE Group. - (DE) Mr President, we are, today, discussing the situation of Turkish women, making recommendations and suggestions to Turkey, making demands of it and insisting that it make changes. This report by Mrs Bozkurt is a good one; it will move democracy forward and help to improve the conditions under which Turkish women live, yet all the things that we, this week, are enjoining on Turkey as it seeks accession are things that we would do well to act on ourselves. Let us, then, once and for all, stop denying fundamental rights to an ethnic group here in Europe. Let us enable them to put forward their demands and claims here in this House. Let us, at last, allow them to trade with the EU and with the rest of the world. Let us allow them to attend schools and universities legally, and let us recognise their qualifications. Let us allow them to participate in European sporting events. Let us do away with this discrimination within the EU.
You will be aware of whom I am talking; I am talking about an ethnic group that, in 2004, and by an overwhelming majority, said 'yes' to the European Union and sought reunion with the other ethnic group in their homeland, and whose isolation we then promised to end. I am talking about the Turks in Cyprus. What is the winning card up the European Union's sleeve? What is that thing of which we are rightly particularly proud? It is that the European Community is a peace-building project. How is it that we can become so indifferent as to look away when an EU Member State has serious problems with getting two ethnic groups to live together peacefully, when it needs UN troops and is over-militarised and full to bursting with soldiers and weaponry? If Christian and Muslim cultures cannot manage to co-exist in Cyprus, how is that going to be possible in the far more complicated structure of the European Union? The EU is losing credibility by being insufficiently committed to addressing its own problems. It cannot be united in peace for as long as Cyprus remains a divided island. Let us help not only the women of Turkey, but also the Turkish women of Cyprus, to avail themselves of their rights.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, first of all I must congratulate the rapporteur on the well-structured report that she has presented to us. It is a document that addresses subjects of prime importance and highlights the status of women in Turkey and hence in the European Union.
Many people say that the progress made by that country on its journey towards EU accession should be judged first on respect for human rights and then on equal rights for men and women. We agree with that, but I believe that women should gain equal rights in Turkey regardless of any aspiration to join the European Union. This is an issue that lies at the basis of any modern, democratic country, but unfortunately, in this context, the European Union is not particularly well qualified to stand up as a champion of safeguards and rights.
The rapporteur specifically points to the extreme scarcity of Turkish women in positions of power, and item 41 suggests that adopting a mandatory quota system would be a short-term remedy. I remain sceptical: if the quota system has proved ineffective for us in the European Union, why should it ever work in Turkey?
I have two contrasting reactions to the approach taken in the report: on the one hand, I am pleased to see that there is no reference to cases of torture or of excessive policing during demonstrations, but on the other I am concerned to note that a great many problems like female illiteracy and honour crimes are still worryingly common. I am afraid that the time to put them right is still a long way off, much further off in fact than any optimistic prediction.
on behalf of the GUE/NGL Group. - (DE) Mr President, ladies and gentlemen, I wish to thank Mrs Bozkurt for her report, which described the situation of women in Turkey very well. Even two years on from its first publication, and despite the small amount of progress that has been made, I see that there are still serious deficits as regards the equality of women and men in Turkey. The problem lies mainly in the high level of illiteracy, which stands at 25%, rising as far as 40% in some regions - and the still very small number of women in decision-making positions at local and national level.
What I find even more appalling, though, is the continuing violence against women. Mrs Bozkurt rightly takes a critical line in her report on the regrettable and continuing lack of exact data on this, and what I find disconcerting in this regard is the fact that, in Turkey, which has a population of 70 million people, there are no more than thirty women's refuges, even though Turkish law requires that a refuge for victims of violence be set up in communities with over 50 000 residents.
As regards honour killings, one gets the impression that the number of them has decreased since the penalty was made tougher, but I cannot dispel my own concern that the increased incidence of suicide in some regions might well conceal honour killings. The Turkish Government cannot - it must not - stand idly by and let these things happen. It must compile reliable data and set up women's centres offering women facing the threat of violence not only protection but also emotional support. That is the only way to offer women and girls, from the very outset, the prospect, most of all, of coming out unscathed from a situation that appears to be hopeless.
on behalf of the IND/DEM Group. - (PL) Mr President, the report on the role of women in the social, economic and political life of Turkey calls for a more effective implementation of community concepts as regards the equality and rights of women. At the present stage, however, it is obvious that the great diversity of the European Union means that many of its recommendations have not had the desired effect and create various conflicts as well as being - contrary to the slogans - a denial of freedom.
There are huge cultural as well as religious and moral differences between the two societies, which is why it would be more relevant to give Turkish women the tools to resolve their own problems in their own way, rather than imposing a mindset and solutions on them that are alien to their traditions and culture. Our Community is based on the principles of dignity and freedom of nations, as set out in countless documents, and our task should be to provide support to combat poverty and violence and to promote education, rather than imposing an alien world outlook on the Turks, which in itself constitutes coercion of the kind the European Union supposedly does not tolerate.
on behalf of the ITS Group. - (DE) Mr President, although the legal situation of women in Turkey has improved to some degree, we are a long way from being able to talk in terms of success. If one considers how things work in practice and the attitudes of the broad majority of the population, it is at once clear that most of these improvements have been accomplished only on paper.
In theory, for example, domestic violence - which statistics show is frequently resorted to - now constitutes grounds for divorce, yet the incidence of divorce is lower in Turkey than in many other developing countries. In what sense can the rule of law be said to apply when the state discontinues prosecutions when the suspect objects to them, and when women under threat only very rarely get protection from the police? What is the point of making improvements to laws, when court rulings take them to absurd conclusions?
I also believe that the high level of illiteracy among women, and the high incidence of forced marriage, not to mention the increasing number of honour killings disguised as suicide, speak volumes, and, in the event of the poorly educated women losing their jobs - in which they may well work under conditions analogous to those of slavery - they do not even appear in the official statistics.
This falsification of the unemployment rate and the consequent threat of large-scale migration is reason enough for the EU to step on the emergency brake, for the way women are treated in Turkish society and their position in it constitute, as I see it, yet more proof that Turkey is not a European country and will never become one.
on behalf of the Verts/ALE Group. - (DE) Mr President, I will begin with a word of apology for my late arrival, since I was detained in a meeting of the coordinators of the Committee on the Internal Market and Consumer Protection. I very much welcome the report put forward by the Committee on Women's Rights and Gender Equality under the guidance of Mrs Bozkurt, for it is even-handed and constructive, highlighting not only the progress achieved on women's issues but also the deficits that still remain, and spelling out the need for continued and consistent progress down the road of reform on which Turkey has set foot.
Turkey's Prime Minister, Mr Erdoğan, would therefore be well advised - despite having many elections to fight - to press on with the gender justice policy and encourage women to work independently. The report gives a good overview of the role of Turkish women in their country's social, economic and political life. It is good that measures are being planned to combat violence against women, among them the initiative to prevent violence during military service or training in the police force. The principal exponent of this approach is the Turkish Minister for Women, and it is an important and good one, for it is only by means of initiatives such as these that attitudes can be changed - and they need to be. Mr Erdoğan's decree in response to the Turkish parliament's report on violence against women and killings on the alleged grounds of honour and morals is another move in the right direction, in that it incorporates many different aspects of policy on women's issues and instructs all ministries, public institutions and local authorities to be consistent in counteracting violence against women. It must be said, though, that it now has to be followed up by binding and specific instructions on how to implement this, which have still not yet been forthcoming, for his circular will remain a toothless tiger for as long as there are no specific details of how to implement the necessary measures or proper sanctions against the event of them not being put into effect.
The most recent experience gained in the combating of violence against women indicates just how important it is that such public bodies as the courts, the administration, the police or the health authorities should be involved in it, for, here too, a change of thinking is urgently needed; it has been a too frequent occurrence that women seeking protection have been turned away by the authorities and fallen victim to domestic violence, and that is why we are urging the Turkish government to afford women affected by violence all the protection they need and, where public institutions fail to protect its victims, to set in motion a judicial inquiry and cause those responsible to be prosecuted. State institutions must also work more closely with independent women's organisations and support the latter financially.
Mr President, this debate is not really about women in Turkey. Turkey had a female Head of Government 14 years ago. Eighteen of the 27 Members of the EU have not yet reached this landmark. Yet that does not stop this Chamber from hectoring Ankara about women's political representation.
No, this report is really about Turkey's membership bid. It demands, for example, that Kurdish women's groups be explicitly recognised as such: a deliberate provocation to Ankara, which has long maintained that all Turkish citizens are equal before the Constitution. Once again the bar is being set higher for Turkey than for any past applicant. We hector the Turks in the most importunate manner about Cyprus, about the status of minorities, about the Armenian massacre. We damn them either way. If they repress signs of Islamic devotion, we call them authoritarian. If they do not, we call them fundamentalists. The truth is that there are many in this House who are determined, in Gladstone's infamous phrase, to 'turn the Turk, bag and baggage, out of Europe'. Their real concern is not about human rights. It is that the accession of a populous, proud and assertive Muslim country would retard their dream of a federation, of a country called Europe.
Although I do not share their position, I recognise that it is a legitimate point of view. But it would have been better for all concerned had Brussels been honest, had it said 'no' at the outset and then settled down to work out an amicable bilateral relationship. Instead we shall string Turks along for perhaps another ten or fifteen years, wring painful concessions from them on foreign and domestic policy, force them to assimilate tens of thousands of pages of the acquis communautaire and then, only then, turn them away.
This is no way to treat an allied nation, colleagues, a nation that guarded Europe's flags for a half a century against the totalitarianism of the Soviet Union and whom we may look to one day to do the same against the totalitarianism of the religious fanatics. Turks are as entitled as any other people to their pride. By abusing them in this manner the EU risks creating the very thing it purports to fear: the rise of anti-western sentiment among a people who have long been our friends.
(HU) It is extremely important for Turkey's system of democratic institutions to be further strengthened, achieving those reforms which promote European integration. A report of the European Parliament at the end of last year noted the slowing down of the reform process, and gave special emphasis to the fact that there is insufficient progress in guaranteeing women's rights.
It is unacceptable that Turkish women suffer discrimination in nearly every area of life: in the labour market, in decision-making and in education, and that they experience considerable disadvantages in comparison with their male counterparts. Rights guaranteed by law are of no use if their implementation in practice is not ensured.
The political will of the Turkish Government can best ensure implementation of these rights. For this to happen, a social dialogue is necessary, involving organisations of civil society. Information campaigns would be the most effective way of drawing society's attention to guaranteeing the rights of women.
The continued violence against women is shocking, and is unacceptable in a country which seeks to adopt the basic principles of European integration. It is the task of the Turkish Government to find suitable instruments for solving this shameful problem and for gradually phasing it out. To this end, the European Union can offer help by sharing the experiences of its programmes and best practices.
I am hopeful that Turkey is willing to accept a helping hand, and will truly take action to tackle this problem. I thank my fellow Member Mrs Bozkurt for her work, for the report is excellent and I recommend its adoption.
Mr President, I should like to congratulate Mrs Bozkurt wholeheartedly for her excellent and important report, one which I feel is even more important because it comes from a brave European woman of Turkish origin who knows and understands the special circumstances and norms of a Turkish, Islamic, partly secular and partly fundamentalist society.
Looking back many years ago, women in Turkish society were regarded more as objects than human beings. They have suffered enormously and it is only in recent years that this sad situation is beginning to be remedied. But although steps have been taken in the right direction, there is still very much that needs to be done. It is my view in fact that progress is not as much as we would have hoped for. Indeed, in large parts of Turkey, especially in the south-east, women are still treated as second-class citizens and are grossly discriminated against. Illiteracy amongst Turkish women is at record levels for a European-orientated country. Additionally, the degree and extent of violence against women is still unacceptably high and unfortunately is in many cases accepted as the norm by large sections of Turkish society. The despicable criminal and offensive activity of honour killings still happens only too regularly in Turkish villages and cities.
It is true that the Turkish Government is making some efforts to correct matters. For example, much attention has been focused recently on better education for women and on educating the police and the judiciary in order to deal more appropriately with violence against women. A country-wide information campaign and stricter implementation of the law are taking place, but are not having the desired effect, because drastic changes also have to happen at a core political level.
Prime Minister Erdogan himself recently drew attention to the 'deep state' in Turkey that is opposing his Government's reforms and is fighting against parliamentary democracy. This deep state, supported mainly by the army and other extreme nationalist elements, is impeding progress in Turkey - and incidentally, Mrs Resetarits - is keeping Turkish Cypriots isolated and Cyprus divided. Such forces do not want liberated women equal in all respects to men. It is our duty to support this report and bring liberation to Turkish women.
(FR) Mr President, ladies and gentlemen, apart from being clear, this report by my fellow Member, Mrs Bozkurt, has the great virtue of summarising the sad reality of women's rights in Turkey.
Indeed, despite all the declarations of intent from the Turkish authorities and the pseudo-reforms undertaken in the area of human rights, the reality is that domestic violence, honour crimes and forced marriages keep increasing, and that discrimination against women in the workplace and in education still goes on.
However, this finding should not make us forget that, while it is true that these violations of women's rights are incompatible with the concept of human rights, as they are laid down, for example, in the Charter of Fundamental Rights, the fact remains that Turkey is not European and that its future should not lie in the European Union.
Indeed, even when it turns out that all the economic, legal and social criteria laid down at the Copenhagen Summit have been met, Turkey, 99% of whose population is made up of Muslims and 94% of whose territory is located in Asia, will still not share our values, which bear the stamp of Christianity and humanism.
Turkey is a beautiful country, a great country, with a courageous, proud and hospitable people. We should, of course, preserve the privileged relations that we already maintain with Turkey as part of the customs Union, but Turkey cannot and must not under any circumstances join the European Union.
(PT) Mr President, the process of assessing Turkey's compliance with the EU's accession criteria involves frequent evaluation of the progress that has been made, not least on human rights.
In this context, Mrs Bozkurt's excellent report places great emphasis on how the situation of women in Turkey is evolving, for which the rapporteur deserves commendation. I should like to highlight a few of the report's recommendations: incentives for the social partners to promote the involvement of women in social dialogue, calling on the Turkish authorities to establish a monitoring system to keep girls in the education system, a quota system operational in various countries - from the Iberian Peninsula to Scandinavia - to guarantee fair representation for women on electoral lists, instructions for judges to deliver severe sentences for 'honour crimes' and forced marriages, a campaign to promote the image of women as players driving economic and social development, and the inclusion of the social partners and some NGOs in the Advisory Board on the Status of Women.
Mrs Bozkurt's report is thus an excellent contribution to progress in assessing the situation of women in Turkey. Ladies and gentlemen, I must take this opportunity to tell you that there can be progress on the situation of women throughout Europe. Yesterday in Portugal, the Portuguese people voted in a referendum to decriminalise the voluntary termination of pregnancy. This was a great day for Portugal, and an absolutely marvellous day for women.
(NL) Mr President, ladies and gentlemen, it was probably not the rapporteur's intention, but there is actually no denying that the Bozkurt report is yet another illustration of the fact that Turkey simply does not belong in Europe. Indeed, it is wrong to think that Turkey is simply a country where a couple of things need fixing and that everything can be solved with a few new laws and rules or with the absorption of some tens of thousands of pages of acquis communautaire, whereupon a new European Member State is allegedly created. This is absurd. First of all, Europeans are people who live within a very specific geographical European framework, and that framework does not include Turkey. In addition, Europeans are also people who form part of a very defined community of law and a community of values, which comprises, among others, gender equality. Other areas that play a role are culture, mentality and even religion, when this religion, as is the case with Islam, is not restricted to internal perception but wants to impose its outdated and, in many cases, totally reprehensible rules on the whole of the community. Returning to the subject of this report, I would say that Turkey is without a doubt the most modern Islamic country, but it remains, where women's rights are concerned, a backwater. Indeed, it is an Islamic country, where women are deemed inferior, something which will not improve as Islamicisation gains ground; quite the reverse. Let us therefore stop treating the symptoms, rather than the cause, which is the fact that Turkey may well be a neighbouring country, but can never become a European one.
(PL) Mr President, the lack of female involvement in Turkey's social, economic and political life is mainly the result of a lack of proper access to education. While appreciating the changes that have been made, it needs to be said that there is still a high level of illiteracy among girls and women in Turkey. Estimates provided by UNICEF show that every year between 600 000 and 800 000 Turkish girls do not attend school because their families forbid it or because just getting to school is difficult.
However, Turkish women face other problems as well. Violence against women is common, and honour killings as well as forced marriages violate the fundamental human right to make one's own decisions about one's life. In some parts of south-eastern Turkey, girls are not even registered at birth, as a result of which they are deprived of rights such as access to education or health services.
Women play a very small role in Turkey's political life, and the Turkish parliament does not have a permanent committee on women's rights and equality. The Turkish Government must implement women's rights legislation as soon as possible so that those rights can be effectively implemented in practice. Public institutions such as the courts, the police and the health system must guarantee to protect and afford all assistance to women reporting violence against them. The social partners should also play an important role by promoting the rights of women and organising debates or courses to promote the image of women as equal citizens of Turkey with an important role to play in their country's economic and political life.
Finally I would like to congratulate Mrs Bozkurt on her important report, which I hope will contribute to further positive changes in the situation of women in Turkey.
(ES) I would like to begin by congratulating Mrs Bozkurt on her work and on her monitoring of the situation of women in Turkey. Thanks to her good work, the issue of women's rights is being treated on a par with other policies. I believe that you are making history in that regard, Mrs Bozkurt. Congratulations!
As someone who has been closely following this process, your first report, the extremely interesting working meetings that a delegation of the Committee on Women's Rights and Gender Equality held in Istanbul and Ankara, and now this second report, I must say that I agree with you that we must now ensure that the legislation on women's rights is not revoked.
Although the improvement in the legislation in this field has, generally speaking, been a success, it is urgent that we create the appropriate environment to make it possible for the legislative reforms to be applied. It is very difficult to carry on making progress if the important changes introduced into the legislation are not implemented in practice. Women must be able to see their situation improve in their daily lives. It is not just a question of their having rights, but also of their being able to complain in practice when they are not respected. Only by speeding up the practical application of the legislative reforms throughout the territory will we be able to ensure that the new legislation on women's rights is maintained.
I would also like to stress that the Turkish authorities' willingness to tackle cases of violence against women and to accept the use of positive action measures with a view to combating gender inequalities is particularly significant.
I would finally like to highlight the government's willingness to hold dialogue and to better coordinate with women's organisations active in the field of gender equality, and therefore the rapporteur's request that the European Commission provide support in order to facilitate that cooperation seems to me to be highly appropriate. Congratulations once again, Mrs Bozkurt.
Member of the Commission. Mr President, I should like to thank Parliament for this discussion and the Members for their remarks. I think we can all agree that despite recent positive developments, the situation concerning women's rights in Turkey needs to be improved. While progress has been made towards improving legislation, implementation remains a challenge and needs to be speeded up.
We are now looking forward to further positive developments and hope that the work of the European Parliament and the Commission will support this process. Last but not least, I would like to underline the importance of the participation of civil society in this effort.
I shall briefly mention some figures which might be of interest to you. This is in relation to the funds allocated by the Commission. Combating domestic violence against women: EUR 2.968 million. Strengthening civil society in the pre-accession process: EUR 2.5 million. Establishing shelters for women subjected to domestic violence: EUR 8.5 million. Through these and many other activities the Commission will continue to support that which is focused upon in this report.
Let me once again express my gratitude to the rapporteur for the excellent work which has been done.
The debate is closed.
The vote will take place tomorrow at 12 noon.